COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00398-CR


MARTEL D. HICKS                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 1232353D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

                                I. INTRODUCTION

      Appellant Martel D. Hicks appeals from the trial court’s order revoking his

deferred adjudication community supervision and adjudicating him guilty of

evading arrest or detention with a vehicle. In three issues, Hicks argues that the




      1
       See Tex. R. App. P. 47.4.
trial court abused its discretion by finding that he had violated the terms of his

deferred adjudication community supervision. We will affirm.

                           II. PROCEDURAL BACKGROUND

      On August 15, 2011, Hicks pleaded guilty, pursuant to a plea agreement,

to the state jail felony of evading arrest or detention with a vehicle. See Tex.

Penal Code Ann. § 38.04(a), (b)(1)(B) (West 2013). Following this plea, the trial

court placed him on two years’ deferred adjudication community supervision and

imposed a $200 fine. Later, Hicks’s community supervision was extended for

another year.

      On June 27, 2014, the State filed its first amended petition to proceed to

adjudication, alleging three categories of violations: that Hicks (1) committed a

new offense against the laws of this State; (2) failed to participate in and

complete 120 hours of monthly community service at the rate of no less than ten

hours per month; and (3) failed to pay his court-ordered community supervision

fees more than twenty times.

      At the hearing on the State’s petition, Hicks pleaded “[n]ot true” to each of

the State’s allegations.      After hearing testimony, the trial court found the

allegations in all three paragraphs true and that Hicks had violated the terms and

conditions of his community supervision; revoked his deferred adjudication

community supervision; adjudicated him guilty of the offense of evading arrest or

detention with a vehicle; and sentenced him to two years’ confinement in state

jail. This appeal followed.


                                         2
                             III. STANDARD OF REVIEW

      Appellate review of the decision to adjudicate guilt is “in the same manner”

as review of the revocation of community supervision. Tex. Code Crim. Proc.

Ann. art. 42.12 § 5(b) (West Supp. 2014).           We review an order revoking

community supervision under an abuse of discretion standard. Rickels v. State,

202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492,

493 (Tex. Crim. App. 1984). In a revocation proceeding, the State must prove by

a preponderance of the evidence that the defendant violated the terms and

conditions of community supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex.

Crim. App. 1993).     The trial court is the sole judge of the credibility of the

witnesses and the weight to be given their testimony, and we review the

evidence in the light most favorable to the trial court’s ruling.      Cardona, 665
S.W.2d at 493; Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel

Op.] 1981). If the State fails to meet its burden of proof, the trial court abuses its

discretion in revoking the community supervision. Cardona, 665 S.W.2d at 493–

94.

      Proof by a preponderance of the evidence of any one of the alleged

violations of the conditions of community supervision is sufficient to support a

revocation order. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel

Op.] 1980); Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.]

1980).




                                          3
                           IV. NO ABUSE OF DISCRETION

      In part of Hicks’s second issue, he contends that the trial court abused its

discretion by finding that he had violated the terms of his deferred adjudication

community supervision for failure to complete community service hours.         We

disagree.

      Hicks’s argument is predicated first on the notion that because his

community supervision had previously been extended at a time when it was

obvious he was not in compliance with his community service hours condition, he

“was denied due process of law . . . because his [community supervision] was

extended by the court [w]hile those alleged violations were known to the court.”

Hicks does not cite any authority for this proposition. See Tex. R. App. P. 38.1(i)

(“The brief must contain a clear and concise argument for the contentions made,

with appropriate citations to authorities and to the record.”); Tong v. State, 25
S.W.3d 707, 710 (Tex. Crim. App. 2000) (“In failing to provide any relevant

authority suggesting how the judge’s actions violated any of appellant’s

constitutional rights, we find the issue to be inadequately briefed.”).

      Hicks’s argument is next predicated on the notion that because he was

jailed for a portion of his community supervision extension, he was unable to

complete his required community service. Again, Hicks fails to cite any authority

for this proposition. See Tex. R. App. P. 38.1(i); Tong, 25 S.W.3d at 710.

      But even assuming Hicks’s arguments on this issue are firm and

preserved, the record demonstrates that during the time after he received an


                                          4
extension of his community supervision and before he was jailed, he failed to

complete the required ten hours of community supervision per month. Thus, the

trial court did not abuse its discretion by revoking Hicks’s deferred adjudication

community supervision based on this violation.

      Reviewing the evidence in the light most favorable to the trial court’s ruling,

we hold that the State proved by a preponderance of the evidence that Hicks

violated the condition of his community supervision that required him to complete

120 hours of community service at the rate of no fewer than ten hours per month.

See, e.g., Elizondo v. State, 966 S.W.2d 671, 672–73 (Tex. App.—San Antonio

1998, no pet.) (holding that the finding that Elizondo had failed to comply with

term of probation requiring him to perform his community service hours was

sufficient to support revocation); Trevino v. State, No. 08–13–00234–CR, 2015
WL 181657, at *2 (Tex. App.—El Paso Jan. 14, 2015, no pet.) (not designated for

publication) (upholding revocation of community supervision because State

proved by a preponderance of the evidence that appellant had failed to complete

his court-ordered community service at the required rate). We overrule this part

of Hicks’s second issue.

      Because proof by a preponderance of the evidence of any one of the

alleged violations of the conditions of community supervision is sufficient to

support a revocation order, we need not address the remainder of Hicks’s issues.

See Moore, 605 S.W.2d at 926.




                                         5
                                 V. CONCLUSION

      Having overruled the relevant portion of Hicks’s second issue, and not

addressing the remainder of his issues, we affirm the trial court’s judgment.



                                                   /s/ Bill Meier

                                                   BILL MEIER
                                                   JUSTICE

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 30, 2015




                                         6